 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated previously the principal question here is whether the appropriate unitconsists of truckdrivers of Tyre and Alhambra. If the truckdrivers of Alhambrawere not accreted into the unit of the drivers of Tyre there would be no basis forthe claimed violations of Sections 8(a)(1), (2), (3), and(5) of the Act.In making a determination as to whether there has been an accretion to a bargain-ing unit all the pertinent factors should be considered.The factors supporting as wellas opposing an accretion here have been set forth above.All of them have been con-sidered without producing any clear conviction as to the correct answer.However,considerations opposing an accretion are regarded as more persuasive and lead to arejection of the proposition that Alhambra drivers were accreted into the Tyre unitof drivers.The expansion of Alhambra and the sharp reduction in the number of Tyre employ-ees with no prospect of a revival of its former manufacturing operations has beenregarded as an important factor leading to the finding that the Alhambra bargainingunit designated in an agreement with Local 530 including truckdrivers is appropriateand that Local 420 has no claim on employees of Alhambra who are employed astruckdrivers,as a result of an accretion process.CONCLUSIONS OF LAW1.RespondentsAlhambra and Tyre arecorporations engaged in commerce andin business affecting commerce within the meaningof the Act.2.Local 420 and Local 530are labor organizationswithin themeaning ofthe Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record it is recommended that the complaint be dismissed.Midas International Corp., Pan Enterprises,Inc.,Atlantic Muf-fler, Inc., Queens Muffler, Inc.andAmalgamated Union, Local15, affiliated with District5.Case No. 2-CA-10054.Decenn-ber 16,1964DECISION AND ORDEROn October 19, 1964, Trial Examiner John F. Funke issued his Deci-sion in this proceeding, finding that Respondents Atlantic Muffler, Inc.,and Queens Muffler, Inc., herein jointly called the Respondents, vio-lated Section 8(a) (5) and (1) of the Act by refusing to bargain withAmalgamated Union, Local 15, and recommending that Respondentscease and desist from the unlawful conduct and take certain remedialaction as set forth in the Trial Examiner's attached Decision.' There-after, Respondents and the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].IThe Trial Examiner also foundthat MidasInternational Corp. and Pan Enterprises,Inc., did not participate in or authorize the unfair labor practices of the Respondentsfound by him,and recommended dismissal of the complaint as to them.150 NLRB No. 51. MIDAS INTERNATIONAL CORP., ETC.487The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs of the parties, and theentire record in the case and finds merit in Respondents' exceptionsfor the reasons set forth below.The complaint herein alleges an unlawful refusal to bargain sinceMarch 18, 1964, which is also the date of Respondents' refusal tomediate its differences with the Union.The Trial Examiner hasfound a refusal to bargain since March 5, 1964, the date of the parties'second bargaining session, assertedly on the basis of an admission tothat effect by Respondents.However, we cannot find in the recordeither an admission of a refusal to bargain or a refusal to bargain infact within the meaning of the Act.At the March 5 meeting, Respondents refused to submit a counter-offer, explaining that such an offer would not accomplish anythingbecause the Union's demands were excessive, and requesting that theUnion first modify its demands.As found by the Trial Examiner,the union negotiators left the bargaining table at this point.TheUnion made no request for a renewal of bargaining after the March 5meeting, but did call on the services of the New York State MediationBoard.2On March 18 the parties met with a mediator from themediation board, at which time Respondents admittedly refused tomediate the dispute. If the Trial Examiner has construed this admis-sion as an admission of a refusal to bargain, we could not agree.Norwould we, in the circumstances of this case, find Respondents' refusalto mediate to be evidence of a refusal to bargain under Section 8 (a)(5) of the Act.The Act does not, under pain of an 8(a) (5) violation, impose ac-ceptance of mediation as a necessary element of good-faith bargain-ing.3Respondents' refusal to mediate was not, therefore,per se arefusal to bargain within the meaning of the Act. In the propercontext, a refusal to mediate might be a factor indicating an effort toavoid or to frustrate the collective-bargaining process 4But here,the evidence is wholly inadequate to show that Respondents' negativeposition on mediation resulted from a rejection of the Union or re-flected a desire to delay or obstruct bargaining.Standing alone, as2 The Trial Examiner has found that the Union, in seeking to mediate the dispute,indicated its belief that the negotiations had neither been deadlocked nor terminated asa result of the March 5 meeting.3Section 8(d) of the Act requires only the notification of Federal and State mediationagenciesas a condition precedent to terminating or modifying a collective-bargainingagreement.4 See, e g ,Greater New York Broadcasting Corporation,48 NLRB 718, 742, 768-769 ;The H. H. Ritzwoller Company,15 NLRB 15, 25-26, enfd. with modification 114 F. 2d 432(C.A. 7). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record shows it does, Respondents' refusal to mediate was notinconsistent with a genuine acceptance of the Union as the employees'bargaining representative, and a willingness to meet with the Unionon request and bargain in good faith for an agreements In short, therecord does not establish that Respondents refused to bargain withthe Union in violation of the Act.Accordingly, we shall dismiss thecomplaint.0[The Boarddismissed the complaint.]5 SeePool Manufacturing Company,70 NLRB 540,550 footnote 11.Cf.N.L.R.B. v.Columbian Enameling&Stamping Co., Inc.,306U.S. 292, 297-299.6We therefore find it unnecessary to consider the Trial Examiner's comments pertain-ing to matters which are extraneous to those discussed herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 4,1964,and an amended chargefiled July 8, 1964, byAmalgamated Union, Local 15, affiliated with District5,herein calledLocal 15,against theabove-named Respondents, the GeneralCounsel issued-a complaint alleg-ing Respondents refused to bargainwith Local 15 inviolation of Section 8(a)(5)and (1) of the Act.The answer of Respondents denied the commission of unfairlaborpractices and,as affirmative defenses, assertedLocal 15broke off bargaining negotiations,threatenedRespondentswith chargesof unfairlabor practices,engaged inconduct which wasnot compatible withits status as a bargaining representative and that RespondentsAtlantic and Queens werenot engaged in commercewithin themeaningof the Act.1Thisproceeding,with the General Counseland the Respondents represented, washeard before Trial ExaminerJohn' F. Funke at New York, New York, onSeptem-ber 1, 1964.2At theconclusionof thecase the General Counsel engaged in brieforal argument and the parties were givenuntil October7 to file briefs.A brief wasreceivedfrom theRespondentson October 5.Upon the entirerecord inthiscase, andfrom my observationof the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSRespondent Midas is an Illinois corporation having its principal place of businessat Chicago,Illinois,where it is engaged in the manufacture,sale, and distribution ofmufflers, tailpipes,and related products.During the past year Midas sold and dis-tributed products valued in excess of$50,000 from its various places of business toStates of the United States other than the States in which said places of business werelocated and to foreign countries.Respondent Pan is a Delaware corporation having its principal place of businessat Chicago,Illinois.Midas is the solestockholderof Respondent Pan.Respondent Atlantic is a NewYork corporationhaving its principal place of busi-ness in the Borough of Queens,City andState of NewYork, whereit is engaged inthe retail sale and distribution of exhaust systems, shock absorbers,and other relatedproducts.Pan is the sole stockholderof Atlantic.Respondent Queens is a NewYorkcorporation engaged in the retail sale and dis-tribution of exhaust systems, shock absorbers,and related products.Pan is the solestockholder of Queens.RespondentsPan, Atlantic,and Queens admitthatcertain of their officers anddirectors are common to each of these corporations.I find the Respondents Midas, Pan, Atlantic,and Queens to be a completelyintegrated enterprise engaged in commerce within the meaningof the Act.1The General Counsel'smotion to strike the affirmative defenses was denied.2Unless otherwise noted all dates refer to 1964. MIDAS INTERNATIONAL CORP., ETC.489H. LABOR ORGANIZATION INVOLVEDLocal 15 is a labor organization within the meaning of Section 2(5) of the Act.M. THEUNFAIR LABOR PRACTICESA. The factsThe only respondents directly involved in this proceeding are Respondents Atlanticand Queens.After the opening of the hearing the parties submitted a stipulationmuch of which is relevant to the issues herein. (General Counsel's Exhibit No. 2.)This stipulation reads:IT Is HEREBY STIPULATED AND AGREED by the undersigned parties that:1.All installers,includingthe assistant manager, employed by Atlantic Muffler,Inc., herein called Atlantic, at its store at 72-09 Queens Boulevard, in theBorough of Queens, and City and State of New York, exclusive of supervisors asdefined in Section 2(11) of the National Labor Relations Act, as amended, 29U.S.C., Sec. 151et seq.,herein called the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.2.All installers, including the assistant manager, employed by Queens Muf-fler, Inc.; herein called Queens, at its store at 137-07 Northern Boulevard, inthe Borough of Queens, and City and State of New York, exclusive of vacationreplacements and all supervisors as defined in Section 2(11) of the Act, con-stitute a unit appropriate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act.3.On January 24, 1964, a majority of. the employees in the unit describedabove in paragraph 1, by a secret election conducted under the supervision ofthe New York State Labor Relations Board, herein called SLRB, designated andselected Amalgamated Union, Local 15, affiliated with District 5, herein calledthe Union, as their representative for the purposes of collective bargaining withAtlantic, and on January 30, 1964, SLRB certified the Union as the, exclusivecollective bargaining representative of the employees in said unit, and at all timessince said date, the Union, by virtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all the employees in said unit for the purposesof collective bargaining.4.On January 24, 1964, a majority of the employees of Queens, in the unitdescribed above in paragraph 2, by a secret ballot election conducted under thesupervision of SLRB, designated and selected the Union as their representativefor the purposes of collective bargaining with Queens, and on January 30, 1964,SLRB certified the Union as the exclusive collective bargaining representativeof the employees in said unit, and at all times since said date, the Union, byvirtue of Section 9(a) of the Act, has been and is now the exclusive representativeof all the employees in said unit for the purposes of collective bargaining.5.On February 7, 1964, a meeting was held at the office of Nathan Gold-man, attorney for Atlantic and Queens.The purpose of this meeting was tonegotiate the wages, hours and other terms and conditions of employment ofthe employees in the units described above in paragraphs 1 and' 2.NathanGoldman and Marc Vosk, Vice-President of Atlantic and Queens, representedAtlantic and Queens.Nathan Nass, President of Local 15, Benjamin Ross, Gen-eralManager of Local 15, and Oliver Adkins, an employee of Atlantic, repre-sented the Union.6.On March 5, 1964,a meetingwas held in the office of Nathan Goldmanfor the same purposes as the meeting described above in paragraph 5 andattended by the same individuals.7.Midas International Corp. is a Delaware corporation.8.Copies of the following documents have been examined and initialed bythe parties to this Stipulation and are stipulated to be authentic:(a)The SLRB certifications described above in paragraphs 3 and 4.(b)List of names of officers and directors of Midas International Corp.and its principal subsidiaries including Atlantic, Queens and Pan Enter-prises, Inc.(c)The Decision and Order of SLRB in the following cases:(1)West Farms Service Center, 23 SLRB No. 27(2)Max Rosenstock, Inc., 23 SLRB No. 47(3)Akap,Inc. operatingAly's Hat Box, 24 SLRB No. 2(4)Commack Car Wash, Inc., 26 SLRB No. 59 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5)North Shore Car Wash, Inc., 26 SLRB No. 60(6)Charles Eagle Holdings, Inc., 26 SLRB No. 65(7)Geoghan & Harrs, Inc., 27 SLRB No. 11(d) Title 18, U.S.C., Sec. 1951(e) Section 380, New York State Penal Law(f)Opinion of New York Supreme Court inYellin v. Schaefer, 46LRRM 2723.(g)Excerpts of examination of Benjamin Ross inYellin v. Schaefer,46 LRRM 2723.9.This Stipulation shall be part of the record in the hearing in this case andfindingsmay be made on the basis of this Stipulation and the facts herein setforth.However, this Stipulation is entered into without prejudice to the rightof any party to object at the hearing to the admission in evidence of any docu-ment or record referred to in this Stipulation on any ground other than authen-ticity and of any fact on the grounds of irrelevancy or immateriality, and with-out prejudice to the right of any party hereto to introduce additional evidencematerial to the issues in this case, whether or not such issues are dealt with orotherwise touched upon by the Stipulation.Nathan Nass testified that at the first meeting between the parties above referredto they "spoke in general about contracts and the union" and bargained.Local 15submitted a list of conditions which Vosk said he would have to refer to Chicago.(The bargaining concerned both the Atlantic and Queens units.)Vosk testified that after the question of identities was resolved Ross asked him ifhe represented Midas nationally and told him that he (Ross) was anxious to representthe Midas shops all over the country.Vosk stated that he represented only Atlanticand Queens and Ross told him he had two forms of contracts. Ross then listed hisdemands.Vosk stated that after Ross left the room at the conclusion of the meeting,he returned and told Vosk that if he "could deliver the other Midas shops, he wouldgiveme a favorable contract."Before the next meeting Vosk sent Local 15'sdemands to the Chicago auditors who told him they were to high.Nass testified that at the second meeting, held March 5, Respondents said thedemands were too high and either he or Ross asked for a counteroffer.When theywere told there was no counteroffer the union negotiators left.Vosk testified that at the second meeting he and Goldman showed the proposedcontract to the union negotiators and said they thought the demands excessive.Whena counteroffer was requested, Vosk told them he did not think thatanycounterofferwould be reasonable in view of the demands and suggested modified demands first besubmitted.At this point Ross threatened to file unfair labor practicesagainstRespondents and negotiations were terminated.Vosk's exact testimony at this pointis important. It reads:.And we asked that they instead come to us with other demands, with anotherseries of demands which were more reasonable.And if they came to us withanother series of demands, we would then discuss them.At this point the unionsaid, no, they would not.They insisted on a counter-offer.And what thentranspired, as I recall, was that Mr. Ross then said that he would charge me orthe company with unfair labor practices, and that he had-I'm not quoting himexactly-that he had enough on us to hang us, and that I or the company hadoffered to buy him off, or some such thing.And I then looked at Mr. Goldman, he looked at me.We sort of-at thatpoint I think we terminated it and they walked out.TRIAL, EXAMINER:That was your last actual collective bargaining conference?I'm not referring to the other conferences with or before the mediator or a stateproceeding.This was your last conference confined to the immediate parties?THE WITNESS:Yes.Q. That meeting terminated after that unfair labor charge was made byMr. Ross?A. That's right.Subsequently the parties met with a mediator for the New York State LaborRelations Board and counsel for the Respondents stipulated at this hearing thatRespondents refused to mediate the dispute.These are the facts upon which the dispute rests.B. ConclusionsSince Respondents admit that they refused to bargain with Local 15 after it refusedto modify its demands on March 5 and at all times thereafter the only issue remaining MIDAS INTERNATIONAL CORP., ETC.491iswhether or not Respondents' affirmative defenses serve to defeat the General Coun-sel's primary case.Two of the four defenses have already been disposed of adverselyto Respondents .3The first of the remaining defenses alleges that Local 15 refused tomodify its demands and abruptly terminated negotiations. It is true that the unionnegotiators left the table when Respondents refused to submit a counteroffer onMarch 5. (Nass' testimony as to this meeting does not differ substantially fromthat of Vosk.) I am unwilling, however, to find that Local 15 refused to engage incollective bargaining by so leaving.This was only the second meeting, the positionof the parties had not become fixed, no strike warning was issued, and while I dofind that Ross threatened to file unfair labor practice charges against Respondentsit is well settled that a Respondent is obligated to bargain even though such chargeshave been filed.The fact that Local 15 sought to use the offices of a State mediatorindicates that it had not concluded that negotiations had been terminated nor that animpasse had been reached. It may have been a tactical maneuver of doubtful ethicsbut ethics are a stranger to labor-management problems. In any event it does notseem that a finding of a refusal to bargain should rest on an interruption of nego-tiations at so early a stage.The parties must be given some latitude for thrust andparry before either should be made subject to a Board order.The second defense poses a problem that has long plagued the Board.A readingof the stipulated proceedings before the New York State Board will establish thatLocal 15 is not the kind of labor organization which any governmental agency wouldwillingly endorse.To permit this local to use the processes of the Board is to permitan abuse of those processes.Nevertheless nothing is better established than that theCongress has given the Board no discretion in this area. The case cited by Respond-ents fortify this unhappy conclusion. InHerbert Bernstein, et al., d/b/a Laura ModesCompany,144 NLRB 1592, the union, Local 65, Retail, Wholesale and DepartmentStore Union, AFL-CIO, engaged in flagrant misconduct including brutal attacks uponRespondent's officers, but the Board held that such misconduct did not extinguishthe employees' rights to bargain through the union. (The Board citedN.L.R.B. v.Remington Rand, Inc.,94 F. 2d 862 (C.A.2); Kohler Corp.,128 NLRB 1062.) TheBoard did withhold the issuance of a remedial bargaining order until District 65became certified pursuant to a Board election, a procedure which would be recom-mended herein except for the fact that Local 15 has already been certified by the NewYork State Board. InAlto PlasticsManufacturing Corporation,136 NLRB 850,the Board ordered and directed an election despite the fact that one Anthony Doria,"consultant" to the Petitioner, Labor Local 886, had, according to the McClellancommittee, "misused his position, defrauded the union's membership, and played akey role in the infiltration of gangsters and racketeers into that union."The Boardexpressed its dilemma, page 853:Itmust be remembered, however, that the Board administers a statute, and isduty bound to concern itself solely with those matters which are within thescope of the statute, and to exercise only those powers which Congress investedin the Board.We believe that the matters alleged by the Intervenor in supportof its contention are outside the Board's statutory competence and that theBoard is therefore without power under the Act to remedy them.The allegations made by the Intervenor, which it sought to prove through therecords and documents it had subpenaed, concern improper or,corrupt practicesin the administration ofinternalunion affairs. In titles I through VI of theLabor-Management Reporting and Disclosure Act of 1959, Congress expresslydealt with such matters. It is particularly significant that the remedies pro-vided in the LMRDA were given to individual employees directly, and to thepublic through the intervention of the Secretary of Labor or the Departmentof Justice.The theory underlying this type of remedial legislation is not to"illegalize" the organization itself, but to afford protection to all parties con-cerned by creating specific Federal rights and remedies whereby the activities ofthe organization and its officers and agents are regulated and subjected to judicialreview in the vindication of those rights.Had Congress desired to strike directlyat the organization itself, Congress would have said so.8It has been found and Respondents concededat thehearing that,they are engagedin commerce within the meaning ofthe Act.Based on the testimony of Nass that Local15 represents employees of employers and engages in collective bargaining on their behalfitwas found that Local 15 is a labor organization within the meaning of the Act.N.L.R.B.v.Cabot Carbon Compdny,and Cabot Shops,Inc.,360 U.S. 203. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only remedy the Board suggested was that it would entertain petition to revokethe certification if the Petitioner failed to fulfill its statutory obligation as exclusivebargaining representative.InTaxicab Drivers Union, Local 777, et al. (Crown Metal Manufacturing Com-pany),145 NLRB 197, the Trial Examiner recommended that Respondent TaxicabDrivers Union, Local 777, IBT, be barred from further use of the Board's processafter the thugs and hoodlums who controlled the local had attacked and beaten awitness at a Board hearing .4The Board did not adopt the recommendation.In a case involving a sister local of the Charging Party herein, Local 55, the Boardissueda remedial bargaining order against Respondent inEdward Fields, Incorporated,141 NLRB 1182. In that case the Trial Examiner reviewed the criminal record ofBenjamin Ross (more familiarly known as "Benny the Bug") and the serious allega-tions respecting the management of the internal affairs of the local.He rejected allcontentions with respect to the Charging Party on the authority ofAlto PlasticsManufacturing Corporation, supra.It seems clear that under the present state of the law any thug, gangster, or murdererwho is at large can establish himself as a labor organization and, if designated asexclusive bargaining representative by a majority of the employees in an appropriateunit,can obtain Board certification and a remedial bargaining order.The statute, asdrafted, does not permit the Board to deny its processes to criminals and felons.5The remedy for this scandalous situation rests with the Congress since the Board ispowerless to legislate.With the greatest reluctance I find the Respondents Atlantic and Queens haveviolated Section 8(a)(5) and (1) of the Act. This is the kind of case in which anexaminer could accept reversal without chagrin.IV.THE REMEDYHaving found that the Respondents Atlantic and Queens have engaged in and areengaging in certain unfair labor practices, I shall recommend that they be orderedto cease and desist therefrom and take certain affirmative action in order to effectuatethe policies of the Act.Because there is no evidence in this record to establish thatRespondent Midas or Respondent Pan participated in or authorized such unfair laborpractices, I shall recommend that the complaint be dismissed as to those Respondents.Since the unfair labor practices found herein cannot be attributed to an overridingpurpose to frustrate the processes of collective bargaining but rather to a righteousindignation at the conduct of Local 15, the Recommended Order will be confined tothe requirements of the case.It shall also be recommended that if Local 15 fails to meet its responsibilities underthis order the Board shall entertain a motion to reconsider its order.Upon the basis of the foregoing findings and conclusions and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 15 is a labor organization within the meaning of Section 2(5) of the Act.3.By refusing at all times since March 5, 1964, to bargain in good faith withLocal 15 as the exclusive bargaining agent of their employees in the units foundappropriate herein, Respondents Atlantic and Queens have engaged in and are engag-ing in unfair labor practices within the meaning of Section 8(a) (5) and (1) of the Act.4.The aforesaid labor practices are unfair labor practices within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]*Cf.'therecommendationof TrialExaminerMaher inLocal 456, International Brother-hoodof Teamsters, etc.,inCase No. 2-CB-3917, 2-CB-844[Local 456, InternationalBrotherhood of Teamsters, etc. (Strauss Paper Co., Inc.),149 NLRB 49].This case hasyet to reach the Board.s The processes of democracy are inevitably susceptible to the aberrations of the elec-torate.The citizenryof Boston,sometimes referred to (but only by hernative sons)as the "Athens of America,"have seenfitto elect as Mayor theInmate of a Federalpenitentiary.